30 F.3d 134
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oscar NASH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-3239.
United States Court of Appeals, Sixth Circuit.
June 29, 1994.

Before:  MARTIN, SUHRHEINRICH, and DAUGHTREY, Circuit Judges.

ORDER

1
Plaintiff seeks review of the order of the district court affirming the decision of the Secretary of Health and Human Services (the "Secretary") denying his application for disability insurance benefits and supplemental security income benefits.  The parties now jointly move for a remand of these proceedings to the Secretary for further administrative proceedings to consider new and material evidence.  Upon review, the court concludes that the motion should be granted.


2
It therefore is ORDERED that the decision of the district court is VACATED and this action is REMANDED to the district court with instructions to remand the action to the Secretary for further administrative proceedings.